NO. 07-08-00158-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                    MARCH 30, 2010


                     KENDRICK DUJUAN REAGOR, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


         FROM THE CRIMINAL DISTRICT COURT 2 OF TARRANT COUNTY;

             NO. 1011794D; HONORABLE WAYNE F. SALVANT, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant Kendrick Dujuan Reagor appeals from the trial court=s judgment

adjudicating him guilty of aggravated sexual assault of a child, revoking his community

supervision, and sentencing him to twenty years imprisonment in the Institutional

Division of the Texas Department of Criminal Justice. By his point of error, he contends

the trial court abused its discretion because the State did not prove by a preponderance

of the evidence that appellant was in violation of his community supervision. Finding no

abuse of discretion, we affirm the trial court=s judgment.
                                      Background


      In March 2006, appellant was charged by indictment with the offense of

aggravated sexual assault of a child.1 In February 2007, appellant plead guilty. The

trial court entered an order deferring adjudication and placed appellant on community

supervision for a term of ten years. Appellant=s deferred adjudication was conditioned

on his compliance with specified terms and conditions. The State filed its Petition to

Proceed to Adjudication in September 2007, alleging appellant failed to register as a

sex offender,2 failed to notify his supervision officer of a change in home address, and

failed to attend and participate fully in and successfully complete required treatment. At

the May 2008 hearing, appellant plead Anot true@ to each of the State=s allegations. The

State presented the testimony of an Arlington police detective, appellant=s community

supervision officer and other witnesses to show appellant violated the terms of his

community supervision. Appellant testified on his own behalf.


      After hearing the evidence and argument by counsel, the trial court found

appellant committed the new offense of failing to register as a sex offender on or about

the 6th day of August 2007 and found that on or about the 6th day of April, 2007

appellant did not reside at the residence reported and had never resided at the reported




      1
          See Tex. Penal Code Ann. ' 22.021(2)(B) (Vernon 2003).
      2
         A person commits the offense of failure to comply with the requirements of the
sex offender registration laws if the person is required to register and fails to comply
with any requirement of the statute. See Tex. Code Crim. Proc. Ann. art. 62.102(a)
(Vernon 2006).

                                            2
address.3 The court adjudicated appellant guilty of sexual assault of a child, revoked his

community supervision, and assessed the sentence noted. Appellant timely appealed.


                                          Analysis


       We review the trial court=s judgment revoking community supervision under an

abuse of discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex.Crim.App.

2006). We indulge all reasonable inferences in a light favorable to the trial court=s

ruling, Jones v. State, 589 S.W.2d 419, 421 (Tex.Crim.App. 1979) (panel op), and

sustain the order of revocation if the evidence substantiates a single violation. Jones v.

State, 571 S.W.2d 191, 193-94 (Tex.Crim.App. 1978) (panel op.).                 Because a

revocation hearing is an administrative hearing rather than a criminal trial, the State is

required to prove a probation violation only by a preponderance of the evidence. Cobb

v. State, 851 S.W.2d 871, 873 (Tex.Crim.App. 1993). The State thus meets its burden

when the greater weight of the credible evidence creates a reasonable belief that the

defendant violated a condition of his community supervision. Rickels, 202 S.W.3d at

764. If the State fails to meet its burden of proof, the trial court abuses its discretion in

revoking the community supervision.        Cardona v. State, 665 S.W.2d 492, 493-94

(Tex.Crim.App. 1984).




       3
           The State is free to prove a violation occurred any time before the filing of the
motion to revoke and during the probation period so long as the State pleads the
violation occurred Aon or about@ a specified date and that it occurred while the defendant
was on probation. Mauney v. State, 107 S.W.3d 693, 695 (Tex.App.BAustin 2003, no
pet.), citing Labelle v. State, 720 S.W.2d 101, 104 (Tex.Crim.App. 1986).

                                             3
       After review of the record, we find we need address only one of the court’s

findings to affirm its order.     Appellant testified at the hearing that he reported the

address of a particular apartment as his new registered address beginning in late May

or early June 2007. The Arlington police detective and appellant’s probation officer both

testified to their inability to locate appellant at the apartment on various occasions

during May, June and July 2007.4 It appears undisputed appellant never provided

required documentation of his residence at the apartment. Moreover, the apartment

appellant claimed he reported as his residence was occupied by two females, only one

of whom testified at the hearing.5        She told the court she was the lessee of the

apartment, and testified appellant never lived at the apartment, was never on the lease,

never helped pay rent or bills at that address, did not have a key to the apartment and

had never spent the night there.


       When the evidence is viewed in the proper light, we find it preponderates in favor

of the court’s finding appellant violated sex offender address registration requirements.

Because violation of a single condition of community supervision will sustain revocation,

Moore v. State, 605 S.W.2d 924, 926 (Tex.Crim.App. 1980) (panel op.); Leach v. State,

170 S.W.3d 669, 672 (Tex.App.BFort Worth 2005, pet. ref=d), the trial court did not

abuse its discretion by revoking appellant’s community supervision. Accordingly, we

overrule his point of error and affirm the trial court’s judgment.



       4
        The probation officer said she found appellant at the address on one attempt,
on June 26. She also found appellant at the apartment on July 31 but learned he did
not have a key to the apartment.
       5
           Appellant testified the other roommate was his friend.
                                               4
        Finding the trial court did not abuse its discretion, we affirm the judgment of the

trial court




                                                 James T. Campbell
                                                      Justice




Do not publish.




                                             5